DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 27, 2022 has been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the complementary anchoring element of the valve seating (claim 40, line 5-6) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 39 is objected to because of the following informalities: In line 18, “a portion of said internal liner bag is affixed” should be --the portion of said internal liner bag is attached--. 
Claim 42 is objected to because of the following informalities: 
In lines 1-2, “at least one portion of the at least one sheet of flexible material of the internal liner bag” should be --the portion of said internal liner bag--; and 
In line 3, “and valve seating” should be --and the valve seating--. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 53 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The description of the detection unit in the specification is very vague and is no more descriptive than the language provided in the claim. The specification fails to define or depict any specific structure of the detection unit or its structural relationship with the valve, and/or describe how the detection unit detects the presence of the interconnection element or what structure is associated with the detection unit detecting the presence of the interconnection element, and/or describe how the detection unit sends a halt signal to a processing and control unit or what structure is associated with sending a halt signal to a processing and control unit, and/or describe or define what is considered a half signal, and/or define or describe what is considered a processing and control unit. The specification fails to define the state of the prior art or provide any prior art examples or working examples. Accordingly, the specification considerably lacks direction and guidance with respect to the detection unit and thus, undue experimentation would be needed to make the invention based on the content of the disclosure. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 51 and 53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 51 recites the limitation “said portion of the cover with the substantially concave profile being configured to adapt to a shape of the container when full”. However, it is not clear how the substantially concave profile portion of the cover adapts to a shape of the container when the container is full or what structure of the substantially concave profile portion of the cover allows for it to adapt to a shape of the container when the container is full. Additionally, the specification does not further describe or otherwise clarify the structure intended by the language of the claim. 
For the purpose of examination, the cover will be considered to comprise a portion with a substantially concave profile arranged coaxially to the access hole. 
 Claim 53 recites the limitation “a detection unit arranged to detect presence of said interconnection element when said interconnection element is coupled to the fluid inlet and/or outlet duct, said unit being configured to send a halt signal to a processing and control unit governing the fluid extraction and/or injection device when said interconnection element is detached form the fluid inlet and/or outlet duct”. However, the description of the detection unit in the specification is very vague and is no more descriptive than the language provided in the claim. Therefore, the specific structure of the detection unit and the structural relationship between the detection unit and the valve is not clear. Accordingly, the structure intended by the language of the claim cannot be ascertained and thus, the metes and bounds of the patent protection desired cannot be ascertained. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 39-44, 48 and 50-52 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pham et al. (US 2008/0237239 A1, hereinafter Pham). 
Regarding claim 39, Pham teaches a container for the treatment and/or storage of goods, the container comprising: an internal liner bag (74) made of at least one sheet of a flexible material and a protective wrapping (72) for said internal liner bag; at least one fluid extraction valve (6) including a fluid outlet duct (18) provided with a flowrate regulator element (28); a valve seating (12) comprising a surface configured for being attached to a portion of the internal liner bag; and a cover (80) for covering said valve seating, said cover being provided with an access hole (paragraph 35 and FIG. 7) configured for accessing said fluid outlet duct, wherein the at least one fluid extraction valve includes the valve seating, wherein the fluid outlet duct is dimensioned such that it is capable of receiving an interconnection element through the access hole for interconnecting with a fluid extraction device (paragraphs 26, 29, 35 and FIG. 3, 7), wherein the cover includes one or more securing elements (82/84/86) for securing the protective wrapping to said valve seating (paragraph 35), wherein the portion of said internal liner bag is attached to the surface of the valve seating (paragraph 25, 35) and wherein the protective wrapping is secured to the valve seating by said one or more securing elements clamping a portion of the protective wrapping between the valve seating and the cover (paragraphs 25-36, claims 1, 7, 8, 10-12 and FIG. 3, 5, 7).
Regarding claim 40, Pham teaches the container of claim 39 above, wherein said one or more securing elements comprise a cover affixing body (82/84) extending from a lower side of the cover to enter into contact with a portion of the protective wrapping disposed on the valve seating, said cover affixing body comprising an anchoring element (86) arranged to cooperate with a complementary anchoring element (46) of the valve seating or of the fluid outlet duct (paragraph 35, claims 1, 7, 8, 10-12 and FIG. 5). 
Regarding claim 41, Pham teaches the container of claim 40 above, wherein said fluid outlet duct is attached to the valve seating such that one extremity of the fluid outlet duct emerges from an upper side of the seating to become disposed in correspondence with the access hole in the cover (FIG. 3, 5, 7), the one extremity comprising the complementary anchoring element in the form of a ring-shaped flange (46) that cooperates with the anchoring element by clipping to the anchoring element to secure the protective wrapping to the valve seating (paragraph 35).
Regarding claim 42, Pham teaches the container of claim 39 above, wherein the portion of the internal liner bag is attached to the surface of the valve seating by welding (paragraph 25), wherein the valve seating is disposed coaxially to said fluid outlet duct (FIG. 3, 7), and wherein the portion of the internal liner bag is susceptible to be covered by the cover while the protective wrapping is secured to the valve seating by the securing elements of the cover (FIG. 3, 5, 7).
Regarding claim 43, Pham teaches the container of claim 39 above, wherein the at least one sheet of flexible material of said internal liner bag comprises at least one layer or sheet of flexible material with a permeability configured to maintain the composition of the atmosphere within the container substantially constant during a predetermined time (paragraph 22).
Regarding claim 44, Pham teaches the container of claim 39 above, wherein the at least one sheet of flexible material of said internal liner bag comprises at least one layer or sheet of flexible material made of polyethylene and/or at least one layer or sheet of flexible material made of polyamide, either said at least one sheet of polyethylene or said at least one sheet of polyamide being configured to be welded to the valve seating (paragraphs 22, 25). 
Regarding claim 48, Pham teaches the container of claim 39 above, wherein the protective wrapping incudes at least one layer of cellulose material (paragraphs 32, 35, 37, 38, claims 1, 3).
Regarding claim 50, Pham teaches the container of claim 39 above, wherein the valve further comprises a plug arranged to seal the access hole in the cover and block access to the fluid outlet duct (paragraphs 30, 34, 36, 38 and FIG. 4). 
Regarding claim 51, Pham teaches the container of claim 39 above, wherein the cover comprises a portion with a substantially concave profile arranged coaxially to the access hole (FIG. 5). See 112(b) rejection above.
Regarding claim 52, Pham teaches the container of claim 39 above, wherein the flowrate regulator elements comprises a membrane made of an elastomeric material and having one or more elements (32) arranged to be removably attached to an internal wall (24) within the fluid outlet duct, said membrane being configured to block a hole (20) in said internal wall and prevent flow of a fluid (paragraphs 25-29 and FIG. 2, 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 39, 42-45, 49, 50 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Ootsubo et al. (US 2007/0241023 A1, hereinafter Ootsubo) in view of Naugle et al. (WO 2013/032603 A1, hereinafter Naugle) and Fukunishi (JP 04189752 A).
Regarding claim 39, Ootsubo teaches a container for the treatment and/or storage of goods, the container comprising: an internal liner bag (B1) made of at least one sheet of a flexible material; and at least one fluid extraction valve (1) including a fluid outlet duct (22) provided with a flowrate regulator element (3), a valve seating (21) comprising a surface configured for being attached to a portion of the internal liner bag, and a cover (5) for covering said valve seating, said cover being provided with an access hole (51) configured for accessing said fluid outlet duct, wherein the fluid outlet duct is dimensioned such that it is capable of receiving an interconnection element through the access hole for interconnecting with a fluid extraction device, and wherein the portion of said internal liner bag is attached to the surface of the valve seating (paragraphs 20-43, 49, 50 and FIG. 1-4C, 5B). 
Ootsubo fails to teach the container further including a protective wrapping for said internal liner bag. Naugle teaches an analogous container comprising an internal liner bag made of at least one sheet of flexible material, a fluid inlet and a fluid outlet. Naugle further teaches that it is known and desirable in the prior art to configure the internal liner bag of a material that is impermeable to liquids and to additionally provide the internal liner bag with a protective wrapping made of a material that can provide support for the liner bag (page 2 lines 21-24 and page 3 lines 8-9, 11-14).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ootsubo by additionally providing a protective wrapping for the internal liner bag, as taught by Naugle, in order to provide support for the liner bag. 
Ootsubo also fails to teach the cover including one or more securing elements for securing the protective wrapping to said valve seating, wherein the protective wrapping is secured to the valve seating by said securing elements clamping a portion of the protective wrapping between the valve seating and the cover. 
Fukunishi teaches an analogous container comprising an internal liner bag (17) and a fluid extraction valve including a fluid outlet duct (8) provided with a flowrate regulator element (2), a valve seating (9) comprising a surface configured for being attached to a portion of the internal liner bag, and a cover (14) for covering said valve seating. Fukunishi further teaches that it is known and desirable in the prior art to enhance sealing by further providing the cover with one or more securing elements (16) that further secure the liner bag to the valve seating and that form a tighter seal by clamping a portion of the liner bag between the valve seating and the cover (Translations paragraph 1 and Fig. 1-3).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ootsubo by additionally providing the cover with one or more securing elements for securing the protective wrapping to said valve seating, wherein the protective wrapping is secured to the valve seating by said securing elements clamping a portion of the protective wrapping between the valve seating and the cover, as taught by Fukunishi, in order to form a tighter seal between the valve and the container. 
Regarding claim 42, Ootsubo as modified by Naugle and Fukunishi, teaches the container of claim 39 above, wherein the portion of the internal liner bag is bonded to the surface of the valve seating (Ootsubo: paragraph 21), wherein the valve seating is disposed coaxially to said fluid outlet duct (Ootsubo: FIG. 2A, 2B, 4A-4C), and wherein the portion of the internal liner bag is susceptible to be covered by the cover while the protective wrapping is secured to the valve seating by the securing elements of the cover (Ootsubo: FIG. 4A-4C).
Although Ootsubo fails to specifically disclose the internal liner bag being bonded to the surface of the valve seating by welding, bonding in general is well known in the art to include welding and more specifically, bonding of a liner bag to a surface of a valve seating is well known in the art to include welding. Further, Ootsubo expressly discloses in general that heat sealing is a known means for forming an airtight seal (paragraphs 12, 49). 
Accordingly, as Ootsubo already discloses that the internal liner bag is bonded to the surface of the valve seating and that heat sealing is a known sealing means and a known means for forming an airtight seal, it would have been obvious and well within the level of ordinary skill in the art before the effective filing date of the claimed invention to bond the internal liner bag to the surface of the valve seating using any known bonding technique that results in an airtight bond, including welding. 
Regarding claim 43, Ootsubo as modified by Naugle and Fukunishi, teaches the container of claim 39 above, wherein the at least one sheet of flexible material of said internal liner bag comprises at least one layer or sheet of flexible material with a permeability configured to maintain the composition of the atmosphere within the container substantially constant during a predetermined time (Ootsubo: paragraph 21 and alternatively Naugle: page 2 lines 21-24 and page 3 lines 8-9, 11-14).
Regarding claim 44, Ootsubo as modified by Naugle and Fukunishi, teaches the container of claim 39 above, but fails to specifically teach the at least one sheet of flexible material of said internal liner bag comprising at least one layer or sheet of flexible material made of polyethylene and/or at least one layer or sheet of flexible material made of polyamide, wherein either said at least one sheet of polyethylene or said at least one sheet of polyamide is configured to be welded to the valve seating. However, Naugle teaches that it is known and desirable in the prior art to configure the internal liner bag of a material that is impermeable to liquids, such as polyethylene (page 2 lines 21-24 and page 3 lines 8-9, 11-14).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ootsubo by configuring the at least one sheet of flexible material of the internal liner bag to comprise at least one layer or sheet made of polyethylene, as taught by Naugle, in order to ensure that the internal liner bag is impermeable to liquids and as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Further, as polyethylene is known in the prior art to be weldable, such a modification would result in the at least one layer or sheet of polyethylene being configured such that it is capable of being welded to the valve seating. 
Regarding claim 45, Ootsubo as modified by Naugle and Fukunishi, teaches the container of claim 39 above, wherein said protective wrapping includes at least one layer of fabric made of synthetic or natural fibres (Naugle: page 2 lines 21-24 and page 3 lines 8-9, 11-14).
Regarding claim 49, Ootsubo as modified by Naugle and Fukunishi, teaches the container of claim 39 above, wherein the fluid outlet duct comprises an anchoring element (26/26a) capable of interconnecting with the interconnection element (Ootsubo: FIG. 2B, 4A-4C). 
Regarding the anchoring element being for the interconnection element, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations and while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114). In this case, the structure of the anchoring element disclosed by Applicant is met by Ootsubo. Accordingly, absent persuasive evidence otherwise, the anchoring elements disclosed by Ootsubo comprise the structure necessary to function as claimed. 
Regarding claim 50, Ootsubo as modified by Naugle and Fukunishi, teaches the container of claim 39 above, wherein the valve further comprises a plug (4) arranged to seal the access hole in the cover and block access to the fluid outlet duct (paragraphs 24-27 and FIG. 3A-3C, 4C).
Regarding claim 52, Ootsubo as modified by Naugle and Fukunishi, teaches the container of claim 39 above, wherein the flowrate regulator elements comprises a membrane made of an elastomeric material and having one or more elements (31) arranged to be removably attached to an internal wall (23) within the fluid outlet duct, said membrane being configured to block a hole (24) in said internal wall and prevent flow of a fluid (paragraphs 8, 28-30, 35-42 and FIG. 4A-4C).
Response to Arguments
Applicant's arguments filed April 15, 2022 have been fully considered but they are not persuasive. 
See response to arguments provided in the Advisory Action dated May 2, 2022. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA KAY ATTEL whose telephone number is (571)270-3972. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NINA K ATTEL/Examiner, Art Unit 3734                     

/JES F PASCUA/Primary Examiner, Art Unit 3734